Title: To Thomas Jefferson from James Dinsmore, 23 January 1802
From: Dinsmore, James
To: Jefferson, Thomas


          
            Sir
            Monticello Jan. 23d. 1802
          
          I Had the Honour of writing to you on the 1st Inst Since which nothing material has occurred here. the old Woman Junea is dead the rest of the family all well. Mr Oldham is putting up the Cornice round the South Piazza; & I am still enagaged in the Dineing room. the Composition ornaments; sash weights; Sash Cord & a box of glass Came to hand yesterday. the weights are not of the Size ordered. & will not answer for any of the new frames, (I beleive they will do for the old ones.) I expect you will have to use lead—as they will be of such a length if of Iron that they will not be got in to the boxes—
          the floors in the plaistered rooms ought to be washed out: but as Critta is gone there is no person to undertake it. you will Please to signify your Pleasure on this subject—John Perrey is getting Plank for us in the upper edge of Fluvana—
          I am sir with Respect
          nails made from the 25th Dec. to the 16 Jan
          
            
               
              ℔
               
               
            
            
              XVI d.
              204.3.
              }
              Amount of nails Sold from the 25th Dec to the 23d Jan

            
            
              X.
              119.3.
            
            
              VI.
               93.
            
            
              IV.
               44
            
            
               
              460.6.
               
               
            
            
               
               
               
              £37.12.11.½
            
            
              Cash recd.    £1.11  4 ½
            
          
        